DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated December 23, 2020
In the Response dated December 23, 2020, claims 1-8, 11, and 15 were amended; claim 10 was canceled; and claims 16-22 were added. Claims 1-8 and 11-22 are pending. An action on the merits of claims 1-8 and 11-22 is contained herein.
The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno) is maintained for the reasons of record as set forth in the Office Action dated September 24, 2020.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno) and Tyers et al. US 8,058,243 B2 (Tyers) in combination is maintained for the reasons of record as set forth in the Office Action dated September 24, 2020.
The rejection of claims 11-14 under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno) is maintained for the reasons of record as set forth in the Office Action dated September 24, 2020.

Rejections Set Forth in the Office Action Dated September 24, 2020
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno).
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. Independent claims 1 and 11 have been amended to recite (i) a synergistic combination of at least one antimetabolite antineoplastic agent and at least one type 1 serotonin receptor (HTR1) antagonist; and to recite (ii) that the molar ratio of HTR1 antagonist to antimetabolite antineoplastic agent is between 4000:1 and 2:1. Applicant argues Munoz Risueno and Tyers, either alone or in combination, fail to teach these elements, and therefore fail to teach all the elements of the claims as amended. Applicant submits that the results observed after combining a 5-HTR1 inhibitor and an antimetabolite antineoplastic agent are unexpected, as stated by the inventors in the present application: "It has been determined that the combination of a HTR1 antagonist and an antimetabolite antineoplastic agent is unexpectedly effective for killing cancer cells." Specification, at pg. 8, 11. 23-25 (emphasis added). Applicant also submits that Munoz Risueno and Tyers, either alone or in combination, fail to provide any guidance to combine a 5-HTR1 antagonist and an antimetabolite antineoplastic agent at the claimed ranges.
The examiner respectfully disagrees.
It is noted that the claims are drawn to “a synergistic combination for the treatment of a hematological malignancy”; however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior 
The claim preamble must be read in the context of the entire claim.  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
As set forth in the last Office Action, use of materials in combination, each of which is known to function for intended purpose, is generally held to be prima facie obvious as the idea of combining them flows logically from their having been individually taught in the prior art. Although Munoz Risueno does not explicitly teach or exemplify a combination of a HTR1 antagonist and an antimetabolite agent, Munoz Risueno explicitly discloses,
“As a person skilled in the art understands, the therapy is directed to treating haematological malignancy. By way of non-limitative example a combination of cytarabine (ara-C) and daunorubicin (daunomycin) or idarubicin, fludarabine or topotecan can be used.”


Regarding the claimed molar ratio, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05. 
Applicant’s argument of unexpected results has been fully considered; however, the results presented and the instantly claimed invention are not commensurate in scope. 1) Examples 1, 2, 3, 8, 9, and 10 employ cytarabine, azacitidine, decitabine, cladribine, fludaribine, or methootrexate as an “antimetabolic antineoplastic agent” as part of the combination; however, cytarabine, azacitidine, decitabine, cladribine, fludaribine, and methootrexate are not seen to be representative of “antimetabolic antineoplastic agents” as a class. Page 11 of the instant specification discloses,
“Antimetabolite antineoplastic agent”, as used herein, relates to a compound that interferes with the cancer cell's metabolism. Some of them replace essential metabolites without performing their functions, while others compete with essential components by mimicking their functions and thereby inhibiting the manufacture of protein in the cell. Antimetabolites are cell cycle phase specific (S phase). Antimetabolite antineoplastic agents and subgroups thereof are well-defined in the ATC/DDD Index (established by the World Health Organization), last update 19.12.2016.

Pages 23-25 of the instant specification lists antimetabolite antineoplastic agents and subgroups defined in the ATC/DDD Index. 2) Similarly, apomorphine and methiothepin are not seen to be representative of “HTR1 antagonists” as a class in view of the number of compounds listed in the specification as being part of this class. 3) No single 
Thus, the rejection is maintained in view of the preponderance of evidence.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno) and Tyers et al. US 8,058,243 B2 (Tyers) in combination.
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. Applicant arguments are essentially the same as set forth supra and are not persuasive for the reasons set forth supra.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno).
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. Applicant arguments are essentially the same as set forth supra and are not persuasive for the reasons set forth supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno) as applied to claims 1-8 and 11-15 above, and further in view of Derissen et al. The Oncologist (2013) Vol. 18, pages 619-624 (Derissen) and Miyawaki et al. Blood (2011) Vol. 117 (8), pages 2366–2372 (Miyawaki) in combination.
prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04). 
Munoz Risueno also differs from the instantly claimed invention in that Munoz Risueno 2) does not explicitly teach a method wherein the at least one HTR1 antagonist is in an amount between 0.1 mg/m2 and 100 mg/m2; however, provided the teachings of Munoz Risueno and ordinary skill, one of ordinary skill in the art would have been able to obtain the instantly claimed amount(s) through routine experimentation. Munoz Risueno teaches that even though individual needs vary, determination of optimal ranges for therapeutically effective amounts of the inhibitor for use according to the invention belongs to the common experience of those experts in the art (page 27, lines 13-22). In general, the dosage needed to provide an effective treatment, which can be adjusted by one expert in the art, will vary depending on age, health, fitness, sex, diet, weight, degree of alteration of the receptor, frequency of treatment, nature and condition of the injury, nature and extent of impairment or illness, medical condition of the subject, route of administration, pharmacological considerations such as activity, efficacy, pharmacokinetic and toxicology profile of the particular compound used, if using a system drug delivery, and if the inhibitor is administered as part of a combination of drugs. Generally differences in dosage regimen will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dosage regimen is critical.  “[W]here the general conditions of a claim are disclosed in the prior In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Munoz Risueno also differs from the instantly claimed invention in that Munoz Risueno 3) does not teach a method wherein the at least one antimetabolite antineoplastic agent is in an amount as instantly claimed (e.g., cytarabine in an amount between 1 mg/m2 and 3000 mg/m2); however, this deficiency would have been obvious in view of the teachings of Derissen and Miyawaki in combination.
Derissen teaches that the hypomethylating agents azacitidine and decitabine (5-aza-2’-deoxycytidine) are currently approved for the treatment of several specific forms of mvelodvsplastic syndromes (MDS), chronic mvelomonocvtic leukemia (CMML), and acute myeloid leukemia (AML), as depicted in Table 1 (page 619, Introduction). Derissen teaches the recommended starting dose for the first treatment cycle of azacitidine (for all patients regardless of baseline hematology laboratory values) is 75 mg/m2 daily for 7 days, followed by a rest period of 21 days (page 620). Cycles should be repeated every 4 weeks. Derissen teaches that two regimens for decitabine administration are approved by the U.S. Food and Drug Administration: the original 6-weekly regimen of 15 mg/m2 administered by continuous intravenous infusion over 3 hours repeated every 8 hours for 3 days, and the later-approved 4-weekly regimen of 20 mg/m2 by continuous intravenous infusion over 1 hour repeated daily for 5 days. Derissen teaches that numerous reports have dealt with the combination of hypomethylating agents and other agents, ranging from growth factors to histone deacetylase inhibitors (page 622). A phase II study demonstrated that the combination of azacitidine (75 mg/m2 daily for 5 days) and lenalidomide (10 mg/day for 21 days, 28-day cycle) was well tolerated and highly active results seem to be better than the response rates obtained with azacitidine monotherapy in the AZA-001trial (CR: 17%, ORR: 49%).
Miyawaki teaches from December 2001 to December 2005, 1064 newly diagnosed adult patients 15 to 64 years of age with de novo AML were consecutively registered from 129 participating institutions (page 2367). Induction therapy consisted of Ara-C 100 mg/m2 for 7 days and either IDR (12 mg/m2 for 3 days) or DNR (50 mg/m2 for 5 days). If patients did not achieve remission after the first course, the same therapy was administered once more.
In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a combination comprising at least one antimetabolite antineoplastic agent in the instantly claimed amount as a starting point subject to further optimization. As set forth supra, Derissen and Miyawaki teaches the use of antimetabolite antineoplastic agents within the instantly claimed range(s) for the treatment of hematological malignancy. As set forth supra, generally differences in dosage regimen will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dosage regimen is critical.  
Thus, claims 16-22 are rejected based on the preponderance of evidence.

Conclusion
Claims 1-8 and 11-22 are pending. Claims 1-8 and 11-22 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655.  The examiner can normally be reached on Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/